 CURTISS CANDY COMPANY533,nical employees' who are part of a larger unit.As the Board pointedout in theCampbell Soupcase, it has traditionally been reluctant todisturb an existing bargaining relationship in the absence of a statu-tory mandate or overriding policy considerations to the contrary.sThe Board also pointed out in that case that, although the desirabilityof according specialized representation to specialized groups of em-ployees is sufficient to warrant disrupting an existing relationshipwhen separate representation is sought, such considerations are notoperative in a decertification proceeding which does not result in sepa-raterepresentationfor purposes of collective bargaining.Conse-quently, the Board there concluded that in a decertification proceed-ing no considerations of policy were sufficiently strong to warrant dis-rupting the existing bargaining relationship.The considerations which the Board found controlling in theCamp-bell Soupcase are equally applicable here, where the direction of anelection which the Act does not require would not result in the sepa-raterepresentationof the specialized interests of the professional em-ployees.Such a conclusion is, moreover, consistent with the expres-sion of congressional concern that professional employees be accordedthe right to select specialized representation of their specialized in-terests and the absence of any concern that they be accorded any rightto disrupt an existing relationship solely for the purpose of being un-represented.'We conclude, accordingly, contrary to the contentionof the Petitioners, that in dismissing the petition herein, the RegionalDirector properly applied the principle of theCampbell Soupcase.104 Standard Oil Company of California,113 NLRB 475.8 See, e. g.American Dyewood Company,99NLRB 78,for an instance in which theBoard declined to disturb an existing bargaining relationship,even though the existingunit was one in which the Board could not have directed an election.See alsoAmericanPotash &Chemical Corploration,107 NLRB 1418, 1422.8 See House Rpt. No. 245 on H. R.3020, 80th Cong.,1st Sess., p.87; Senate Rpt. No.105 on S. 1126, 80th Cong., 1st Sess.,pp. 11,25; House Conf.Rpt. No. 510 on H. R. 3020,80th Cong., 1st Sess., pp.36, 47.See also remarks of Senator Taft,98 Cong. Rec. 3836,6442; remarks of Senator Ellender,93 Cong. Rec. 4143;extension of remarks of SenatorBall,93 Cong. Ree. App. A2252.'()In view of the basis for our conclusion,the alleged substantial turnover among theprofessional employees in. the unit is immaterial.Curtiss Candy CompanyandUnited Packinghouse Workers ofAmerica,AFL-CIO,Petitioner.Case No. 13-RC-4600.Febru-ary 23,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Raymond A. Jacobson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.115 NLRB No. 86. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case,the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and(7) of the Act.4.TheEmployer manufactures candy and related products. It op-erates six plants,numbered 2,3, 4, 7, 8,and 10,and a separate mainoffice,all locatedin Chicago,Illinois.The Petitionerseeks to repre-sent a multiplant unit consisting,in substance,of all of the produc-tion and maintenance employeesat the Employer's plants.The Em-ployer desires to leave the matter of the appropriateness of such aunit to the discretionof theBoard.Withthe exception of plant No. 8,,which is located about3 miles away,all the Employer's plants arelocatedwithin 2blocks of eachother, andit is apparent from theentire record that the operation of all the plants is closely integrated.Examples of factors,here present, tending toestablish this close inte-gration,are as follows : Payrolls are kept in the main office for all theplants; pay rates,pay increases,seniority,and other employee bene-fits are established and maintained on a multiplant basis ; employeesinterchange between the various plants; plant No. 2 does the shippingand plant No.10 serves as a warehouse and machine shop for all theplants; and interviewers at plants Nos. 3 and 4 screen job applicantsfor all plants.In view of the foregoing,we find that the multiplantunit sought by the Petitioner is appropriate.2Cafeterias are located in plants Nos. 2, 3, 4, 8, and 10, and at themain office.The Petitioner would include, and the Employer wouldexclude, the cafeteria employees.The Employercontends that thecafeteria employees are, in fact,employees of an independent contrac-tor concessionaire who controls and operates the cafeterias.Therecord shows that the concessionaire operates the cafeteria,but thatthe wages of the cafeteria employees,and social-security paymentsand unemployment compensation taxes affecting them, are paid bythe CurtissCandy Company,the Employer named herein.The vicepresident in charge of industrial relations at Curtiss testified that thisarrangement was utilized so that the cafeteria employees could par-ticipateequally withCurtiss' production and maintenance employeesin such benefits as profit-sharing and Christmas savings plans.Hefurther testified,without contradiction,thatthe cafeteria employeesI The Employer contends the Petitioner is not qualified to represent the employeessought because, heretofore, the Petitioner's primary experience has been in the representa-tion of packinghouse workersIt is well settled that, except in severance cases, such acontention is without meritSeeThe Item Company,108 NLRB 1261, footnote 2.2 Cf.American Factors, Limited,109 NLRB 834, 835-836. WTTV535are under the direct control of the concessionaire, and that Curtiss,which pays a "flat fee" for the concessionaire service, is reimbursed bythe, concessionaire for its wage payments to the cafeteria employees.The record contains no mention of elements of ultimate control, if any,which are retained by Curtiss.Upon this record, we find that theconcessionaire, and not Curtiss, controls the essential terms and con-ditions of the employment of the cafeteria employees.Accordingly,we shall exclude the cafeteria employees from the unit.'-The Employer would include the timekeepers and cost clerks asplant clerical employees.The Petitioner contends these employeesshould be excluded because they work in the office spaces of the variousplants.The record herein does not reveal the specific nature or thescope of the duties performed by these employees.Accordingly, weare unable to determine their proper unit placement at this time.These employees may therefore vote in the election subject to chal-lenge.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and maintenance employees of the Employer's plantsNos. 2, 3, 4, 7, 8, and 10, including plant clerical employees, matrons,janitors, and locker room attendants at these plants and at the Bel-mont Street main office, but excluding office clerical employees locatedat the Belmont Avenue office building or at other offices in the plantsof the Employer, cafeteria employees, nurses, guards, watchmen, andsupervisors as described in the Act.[Text of Direction of Election omitted from publication.]3 SeeWeill's Inc..108 NLRB 731, 733WTTV,a Division of Sarkes Tarzian,Inc.'andLocal 1225, Inter-national Brotherhood of Electrical Workers,AFL-CIO,aPeti-tioner.Case No. 35-RC-1165. February 23, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H. Hendrickson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.iThe name of the Employer appears as amended at the hearing2 mhe name of the Petitioner appears as amended at the hearing.115 NLRB No. 88.